101 F.3d 1392
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.W. ALTON JONES FOUNDATION;  Wenonah Development Company;Foster and Foster;  Foster Ban;  Alma FosterDavis;  Cities Service Company;  HarryC. Bader and Ann D. Friel,Plaintiffs-Appellees,v.CHEVRON U.S.A., INC., f/k/a Gulf Oil Corporation, Defendant-Appellant.
No. 96-7371.
United States Court of Appeals, Second Circuit.
July 10, 1996.

APPEARING FOR APPELLANT:  Andrew L. Frey, Mayer, Brown & Platt, New York, N.Y.
APPEARING FOR APPELLEE:  W. DeVier Pierson, Pierson Semmes and Bemis, Washington, D.C.
Present LUMBARD, VAN GRAAFEILAND and LEVAL, Circuit Judges.


1
This Cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was argued by counsel.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the order of the District Court be and it hereby is AFFIRMED.


3
An opinion of this Court will follow.